Citation Nr: 0911942	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  03-25 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1982 to October 
1991, with service in the Southwest Asia Theater of 
Operations from January 1991 to May 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This case was previously before the Board.  In January 2007, 
the Board remanded this matter for further evidentiary 
development.  That development is complete and the appeal is 
ready for review.

In October 2008 the Veteran requested a hearing in 
Washington, D.C.  The Veteran was informed of the hearing 
date, March 2009; however, he failed to appear.  The request 
is deemed withdrawn.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The Veteran served in the Southwest Asia Theater of 
Operations from January 1991 to May 1991.

3.  The Veteran's skin disorder is not a manifestation of an 
undiagnosed illness resulting from service in the Persian 
Gulf.

4.  A chronic skin disorder is not shown to have been present 
in service, or at any time thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service in the Southwest Asia Theater of operations during 
the Gulf War.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).  See also 
72 Fed. Reg. 68507 (Dec. 5, 2007).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness. 

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Analysis

At the outset, the Board acknowledges that the Veteran served 
in the Gulf War in 1991, and that his DD-214 shows he 
received the Southwest Asia Service Medal with one device.  
Therefore, the Board is a "Persian Gulf veteran."  See 38 
C.F.R. § 3.317. 

Upon remand, the Veteran was afforded a VA dermatology 
examination in August 2007.  The Veteran reported the skin 
lesions began six months to one year after his Gulf War 
service.  Only the lesions on the arms and one on the back 
have been present since then.  At times they were itchy 
(pruritic).  The Veteran denied any personal history of skin 
disease and ever putting anything topical on the lesions.  
Upon objective examination, the examiner noted stuck-on white 
hyperkeratotic papules on dorsal forearms, one lichenified 
pink papule on the left dorsal arm, and a stuck-on verrucous 
papule on the back.  The dermatologist assessed stucco 
keratoses and one prurigo nodule on the arms and seborrheic 
keratosis on the back.  The examiner added that prurigo 
nodularis in a common pruritic skin condition of unknown 
etiology, though most likely unrelated to Desert Storm tour 
of duty.  The examiner noted there were no previous reports 
of prurigo nodularis associated with specific military 
service.  An addendum to the report noted the examiner had 
reviewed the Veteran's "chart" prior to the examination and 
during the examination.  

The Board finds that service connection is not warranted on a 
presumptive basis.  As noted above, the veteran's disorder 
has been diagnosed as prurigo nodularis.  Because the 
veteran's disorder is attributable to a known clinical 
diagnosis, further consideration of the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.

Nonetheless, even though service connection on a presumptive 
basis is not warranted, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service, or otherwise related to service.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A review of the Veteran's service treatment records finds 
several complaints regarding the Veteran's skin.  His 
December 1981 Report of Medical History included a note that 
there had been stitches and a cut of his right hand due to a 
burn as a child.  The scar on his right hand was noted on the 
December 1981 Report of Medical Examination for enlistment.  
In July 1983 the Veteran sought treatment for what was 
determined to be an infected sebaceous cyst on the right side 
of his face.  In February 1984 he sought treatment for 
sunburn on his back, shoulders, and face.  The examiner 
assessed a first degree burn.  In April and June 1986 he 
sought treatment for an itchy rash all over his buttocks and 
scrotum, which was diagnosed as tinea cruris.  In March 1987 
he complained about an abscess (up to 3) on his right jaw 
area.  He reported pain and redness.  The physician made the 
assessment of pseudofolliculitis barbae and surgically 
drained an abscess.  The next day he sought care for the scar 
on his right hand, complaining of sensitivity, pain, 
blistering, and peeling.  The diagnosis was autonomic 
dystrophy.  Pseudofolliculitis barbae was again found in 
February 1989, for which the Veteran was given a shaving 
profile.  In February 1991 the Veteran sought care for a 
filiform wart on the shaft of his penis, which he stated had 
been there for two months.  The Board found no complete 
Report of Medical Examination or Report of Medical History, 
as prepared for separation, in the claims file.  As a 
submission, the Veteran attached the cover page of his 
separation October 1991 Report of Medical History for the 
Board's consideration.  On that page the Veteran had 
indicated in the negative for skin diseases.  

In December 1991 the Veteran was afforded a VA general 
medical examination following his claim for another 
condition.  The report noted the presence of 1 or 2 very 
small warts on the penis; however the musclulo-skeletal 
system, which includes the skin, was considered normal.  
There is otherwise no indication the Veteran complained 
during the course of that examination of any other skin 
conditions.   

The Veteran did not submit any post-service private or VA 
treatment records dated before his February 2001 claim. 

In April 2001 the Veteran established care with VA.  In the 
April 2001 Nurse Assessment, the nurse observed multiple 
brown in color, mole-like lesions on both hands and noted the 
Veteran stated they were there since Desert Storm, with 
occasional itching but no inflammation, edema, or drainage.  
In May 2001 a physician assessed moderate tinea curis on 
genitalia; however the physician noted "no rash, pruritis or 
open skin lesions" as the assessment for the skin.  In an 
October 2001 Nursing note, the Veteran complained about a 
small group of bumps on the left arm and hand that had begun 
to itch, as well as bumps on the right arm that did not itch.  
The same day for a VA outpatient general examination the 
physician noted the Veteran's skin was clear aside from 
scattered, small SK's (seborrheic keratosis) on extensor 
forearms.

In March of 2002 the Veteran was afforded an examination with 
a contract physician.  The Veteran described noticing spots 
on the dorsal surface of his hands in 1991 and that he did 
not notice them earlier.  They were brownish, though some 
were clear and slightly raised.  He did not seek medical are 
for the skin spots and used no medications for them.  He 
denied pain, but stated they itch slightly.  The examiner was 
unable to make a diagnosis.  

The next recorded VA treatment for skin was in July 2004 when 
the Veteran was treated for candidal dermatitis on his left 
armpit.  After this treatment, the Veteran was afforded the 
VA dermalogical examination in August 2007, as discussed 
above.  Thereafter, the Veteran sought VA treatment twice in 
May 2008 for skin tags.

The Board finds that service connection on a direct basis is 
not warranted.  A review of the competent and credible 
evidence of record, as detailed above, fails to show that the 
veteran's prurigo nodularis began in service or is in any way 
related to service.  The credible medical evidence reveals 
only acute skin conditions, treated upon complaint. 

The service treatment records fail to show any chronic skin 
disorder, and although the Veteran's post service medical 
reports show treatment for skin disorders, not one of the 
reports is of sufficient probative value to warrant service 
connection.  In this regard, the Board notes that the Veteran 
is competent to recall what he experienced; for example, he 
is competent to discuss his itchiness or the finding of 
raised papules and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In the present case, the Veteran has stated that he has 
continuously experienced a skin condition since his Gulf War 
service.  However, even if his statements can be construed as 
alleging continuity of symptoms since active service, the 
absence of probative medical evidence relating his complaints 
or treatment to service weighs heavily against his claim.  In 
fact, the only statements attributing the Veteran's skin 
disorder to service come from the Veteran.  VA outpatient 
treatment reports merely record the Veteran's historical 
recollection and provide no additional medical enhancement.  
A bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The Board also points out that the 
Veteran's historical recollection is inconsistent with other 
independent credible evidence of record.  The service 
treatment records merely show sporadic complaints associated 
with various skin conditions which were considered acute and 
transitory.  As noted above, in October 1991, the Veteran 
denied the presence of any skin disease.  

Further, as noted above, on VA examination in August 2007, 
the examiner opined that the Veteran's prurigo nodularis was 
most likely unrelated to his military service.  Rather, the 
disorder is a common pruritic skin condition of unknown 
etiology.  At this time, the Board acknowledges the 
representative's argument set forth in the October 2008 
Written Brief Presentation, which avers that the 2007 VA 
examination is inadequate.  The Board disagrees.  The 
examination report reflects that the examiners (a dermatology 
resident and the chief of dermatology) considered the 
Veteran's subjective history, examined him, and rendered an 
opinion noting that the skin disorder was most likely 
unrelated to service.  An addendum report also reflects that 
the Veteran's "chart" was reviewed.  Thus, no additional 
action in this regard is needed.

It is only the Veteran who believes that his skin lesions are 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 2007 VA 
examination report along with the other independent evidence 
of record which do not relate his disorder to service are of 
greater probative value.

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, 
the claim is denied.  38 U.S.C.A. § 5107(b).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2001, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also asked to inform VA of any additional 
information or evidence that VA should have, and was asked to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO 
provided another VCAA notice letter in January 2005 and the 
Veteran's skin disorder claim was readjudicated in July 2006.  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the July 2006 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  In any event, because service 
connection for a skin disorder is denied, any questions 
regarding a disability rating and effective date are now 
moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA dermatology examination 
in August 2007 to determine the nature and etiology of the 
skin disorder. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 





ORDER

Service connection for a skin disorder, to include as due to 
an undiagnosed illness, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


